DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 5/3/2021 is acknowledged. Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “V” in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “166” has been used to designate both upper surface of the clip (in Fig. 5) and the upper surface of the claw section (160) shown in Fig. 5.  
Reference character “192” has been used to designate both the clip opposing arm (Fig. 7) and the clip aperture (Fig. 8)
Reference character “194” has been used to designate both the clip opposing arm (Fig. 7) and the upper surface of the clip (Fig. 8)
Reference character “196” has been used to designate both the clip upper surface (Fig. 7) and the slot (Fig. 8)
Reference character “198” has been used to designate both the clip aperture (Fig. 7) and the lower surface of the clip (Fig. 8)
Reference character “210” has been used to designate both the radiused arm (Fig. 8) and the spacer (Fig. 9)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “16” in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, “stem” should read --stem section--. This change is recommended so that terminology throughout the claims is consistent. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 8,414,248; hereinafter Perez) in view of Pratt et al. (US 2020/0325792; hereinafter Pratt).  
Regarding claim 1, Perez (Fig. 1-5) discloses a variable vane actuation system (Fig. 2) for a gas turbine engine (10), comprising: a stem section (36), along an axis, the stem section (36) includes a groove (50); a vane arm (34) comprising a claw section (48) received at least partially into the groove (50); and a fastener (46) fastened to the stem section (36) along the axis to retain the vane arm (34) to the stem section (36). Refer to Fig. I below. 

    PNG
    media_image1.png
    751
    594
    media_image1.png
    Greyscale

Fig. I. Perez, Fig. 4 (Annotated)
Perez fails to disclose a clip mounted to the claw section and that the fastener also retains the clip to the stem section. 
Pratt (Abstract; Fig. 2-10) teaches a variable vane assembly in which a vane arm is coupled to a vane stem and a retention clip (114) is used to provide redundant axial retention of the vane arm. Pratt (Fig. 3 and 10; Paragraph 0052) teaches that a nut (112) is further screwed onto the vane stem (108) and that the nut (112) and the clip (114) are both used to provide axial retention redundancy by avoiding movement of the vane arm relative to the longitudinal direction of the vane stem (108). Since Pratt 
Regarding claim 2, Perez, as modified, discloses the system as recited in claim 1, wherein Perez (Fig. 3 and 4-5; Pratt: Fig. 3-10), as modified, further discloses that the clip (Pratt: 114) comprises an aperture (Pratt: 130) and the claw (48) comprises an aperture (implicitly disclosed in Fig. 3 and 4-5 since the fastener (46) extends through claw (48)) along the axis. Refer to Fig. I above.   
Regarding claim 4, Perez, as modified, discloses the system as recited in claim 1, wherein Perez (Fig. 4 and 5), as modified, further discloses that the claw section (48) comprises opposing fingers (60 and 62) that are curved from an upper surface. Refer to Fig. I above.   
Regarding claim 5, Perez, as modified, discloses the system as recited in claim 4, wherein Perez (Fig. 4 and 5), as modified, further discloses that the opposing fingers (60 and 62) each terminate at respective faces (56 and 58) spaced from each other to define a claw opening (68) received into the groove (50).  
Regarding claim 6, Perez, as modified, discloses the system as recited in claim 1, wherein Perez (Fig. 2-4), as modified, further discloses a vane (24) is rotatable (Paragraph 0027) about the axis. Refer to Fig. I above.   
Regarding claim 7, Perez, as modified, discloses the system as recited in claim 6, wherein Perez (Fig. 2-3), as modified, further discloses that the stem (36) extends from an outer trunnion of the vane (24). Refer to Fig. II below. 

    PNG
    media_image2.png
    329
    387
    media_image2.png
    Greyscale

Fig. II. Perez, Fig. 2 (Annotated)
Regarding claim 8, Perez, as modified, discloses the system as recited in claim 7, wherein Perez (Fig. 2), as modified, further discloses that the vane (24) comprises an airfoil (26).  
Regarding claim 9, Perez, as modified, discloses the system as recited in claim 1, wherein Perez (Pratt: Fig. 9), as modified, further discloses that the clip (Pratt: 114) is mounted to the claw section (Perez: 48) via an interference fit (Pratt: Fig. 9 shows that the tab is pushed into the claw section, forming an interference fit between the clip and claw section). 
Regarding claim 10, Perez, as modified, discloses the system as recited in claim 1, wherein Perez (Pratt: Fig. 3-10), as modified, further discloses that the clip (Pratt: 114) is manufactured of sheet metal (Fig. 3-10 discloses the clip as a bent sheet; Paragraph 0047, lines 3-6: spring metal).

However, since applicant has not disclosed that having the sheet metal at these specific dimensions solves any stated problem or is for any particular purpose above the fact that the thickness of the sheet metal impacts its weight and strength and it appears that metal sheet of Perez the drive shaft of Huller would perform equally well with the dimensions a shape and having the dimensions as claimed by applicant, it would have been an obvious matter of design choice to modify the metal sheet of Perez by utilizing the specific dimensions as claimed for the purpose of balancing having the appropriate strength while minimizing weight of the clip.
Regarding claim 12, Perez (Fig. 1-10) discloses a method of assembling a variable vane actuation system (Fig. 2), comprising: a claw section (48) of a vane arm (34).  
Perez fails to disclose locating a clip at least partially around a claw section of a vane arm. 
Pratt (Abstract; Fig. 2-10) teaches a variable vane assembly in which a vane arm is coupled to a vane stem and a retention clip (114) is used to provide redundant axial retention of the vane arm. Pratt (Fig. 3 and 10; Paragraph 0052) teaches that a nut (112) is further screwed onto the vane stem (108) and that the nut (112) and the clip (114) are both used to provide axial retention redundancy by avoiding movement of the vane arm relative to the longitudinal direction of the vane stem (108). Since Pratt teaches that multiple means (nut and clip) can be used to prevent axial movement of the vane arm relative the vane stem, it would have been obvious to one having ordinary 
Regarding claim 13, Perez, as modified, discloses the method as recited in claim 12, wherein Perez (Pratt: Fig. 9), as modified, further discloses that locating the clip (Pratt: 114) at least partially around the claw section (Perez: 48) provides an interference fit (Pratt: Fig. 9 shows that the tab is pushed into the claw section, forming an interference fit between the clip and claw section) between the clip (Pratt: 114) and the claw section (Perez: 48). 
 Regarding claim 14, Perez, as modified, discloses the method as recited in claim 12, wherein Perez (Fig. 2-5; Pratt: Fig. 3-10), as modified, further discloses retaining the clip (Pratt: 114) to the claw section (Perez: 48) via a bolt (Perez: 46) threaded into a threaded bore (Perez: Paragraph 0015) of a stem section (Perez: 36) of a vane (Perez: 24). Since the bolt provides redundant axial retention of the claw section and the clip is positioned on the vane stem prior to the addition of the bolt, the bolt would prevent removal of the clip and so helps to retain the position of the clip.  
Regarding claim 15, Perez, as modified, discloses the method as recited in claim 14, wherein Perez (Fig. 2), as modified, further discloses threading the bolt (46) into the threaded bore (Paragraph 0015) along an axis of rotation of the stem section (36). Refer to Fig. I above.   
Regarding claim 16, Perez, as modified, discloses the method as recited in claim 12, wherein Perez (Pratt: Fig. 3, 6, and 9), as modified, further discloses locating the claw section (Perez: 48) at least partially into a groove in the stem section (Perez: . 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 8,414,248; hereinafter Perez) in view of Pratt et al. (US 2020/0325792; hereinafter Pratt) and evidenced by Chatel et al. (US 6,799,945; hereinafter Chatel).  
Regarding claim 11, Perez, as modified, discloses the system as recited in claim 10, wherein Perez (Fig. 1 and 2), as modified, further discloses that the stem section (36) extends from a vane (24) through an engine case (implicitly disclosed in Figure 1 in which the vanes are coupled to an outer casing (not numbered)). While Perez fails to explicitly teach that the stem sections extends through an engine case, this is implicitly taught by Perez since all gas turbine engines have a surrounding casing supporting the variable vanes, as evidenced by Chatel (Fig. 1), which discloses a vane stem (3) of a variable vane assembly extending through an engine case (1). 

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, the prior art of record fails to disclose that the clip is at least partially located in the groove in the stem section. The closest prior art of record is Pratt. 
Since claim 18 is dependent on 17, it has also been objected to. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kies et al. (US 7,011,494) discloses a vane arm with a claw section for engaging a vane stem. 
Pratt et al. (US 11,008,879) disclose a vane arm where a clip is used to help retain a vane arm to a vane stem. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Danielle M. Christensen/Examiner, Art Unit 3745